19-01324-jlg   Doc 3   Filed 10/09/19    Entered 10/10/19 08:52:32   Main Document
                                        Pg 1 of 12
19-01324-jlg   Doc 3   Filed 10/09/19    Entered 10/10/19 08:52:32   Main Document
                                        Pg 2 of 12
19-01324-jlg   Doc 3   Filed 10/09/19    Entered 10/10/19 08:52:32   Main Document
                                        Pg 3 of 12
19-01324-jlg   Doc 3   Filed 10/09/19    Entered 10/10/19 08:52:32   Main Document
                                        Pg 4 of 12
19-01324-jlg   Doc 3   Filed 10/09/19    Entered 10/10/19 08:52:32   Main Document
                                        Pg 5 of 12
19-01324-jlg   Doc 3   Filed 10/09/19    Entered 10/10/19 08:52:32   Main Document
                                        Pg 6 of 12
19-01324-jlg   Doc 3   Filed 10/09/19    Entered 10/10/19 08:52:32   Main Document
                                        Pg 7 of 12
19-01324-jlg   Doc 3   Filed 10/09/19    Entered 10/10/19 08:52:32   Main Document
                                        Pg 8 of 12
19-01324-jlg   Doc 3   Filed 10/09/19    Entered 10/10/19 08:52:32   Main Document
                                        Pg 9 of 12
19-01324-jlg   Doc 3   Filed 10/09/19    Entered 10/10/19 08:52:32   Main Document
                                        Pg 10 of 12
19-01324-jlg   Doc 3   Filed 10/09/19    Entered 10/10/19 08:52:32   Main Document
                                        Pg 11 of 12
19-01324-jlg   Doc 3   Filed 10/09/19    Entered 10/10/19 08:52:32   Main Document
                                        Pg 12 of 12
